MEMORANDUM **
Macias Frank Madriaga appeals pro se from the district court’s denial of his 28 U.S.C. § 2255 motion and the district court’s denial of his motion for an evidentiary hearing. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Madriaga contends that counsel constructively denied him effective assistance of counsel and that the district court erred in failing to hold an evidentiary hearing on this issue. We disagree. The record reveals that further discovery was necessary in preparation for trial at the time of counsel’s motions for continuances and alleged failure to seek a speedy trial. Any conflict did not prevent effective assistance of counsel, see Schell v. Witek, 218 F.3d 1017, 1027 (9th Cir.2000), because he took the only reasonable approach in each instance, namely, he obtained and attempted to review discovered materials to assist *538in the defense and he withdrew as counsel when the conflict grew.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.